DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A1 and B1 (claims 1, 2, 4-11, 13-17, 19, and 20) in the reply filed on 10/15/2020 is acknowledged.  The traversal is on the ground(s) that examination of all the species can be performed without serious burden as it would entail examination of only three additional claims.  This is not found persuasive because a serious burden is not solely dependent on the number of additional claims.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wire rod wound around an outer peripheral side of the belt shaped member” (emphasis added) in claims 4, 13, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
An “engagement portion” in claim 1 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“engagement” and “causes side portions adjacent to each other in a longitudinal axis direction of the core member in the belt-shaped member to engage with each other”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “side portion” in claim 1 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“side”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “holding portion” in claim 2 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“holding” and “generates a frictional force between the side portions”). The limitation meets prong 
A “clearance portion” in claim 2 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“clearance”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “first fixing portion” in claim 7 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“fixing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “second fixing portion” in claim 7 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“fixing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “third fixing portion” in claim 7 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“fixing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “fixing portion” in claim 8 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic 
A “second fixing portion” in claim 9 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“fixing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “third fixing portion” in claim 9 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“fixing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
An “engagement portion” in claim 10 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“engagement” and “causes side portions adjacent to each other in a longitudinal axis direction of the core member in the belt-shaped member to engage with each other”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “side portion” in claim 10 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“side”). The limitation 
A “holding portion” in claim 11 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“holding” and “generates a frictional force between the side portions”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “clearance portion” in claim 11 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“clearance”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “first fixing portion” in claim 15 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“fixing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “second fixing portion” in claim 15 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“fixing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
An “engagement portion” in claim 16 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“engagement” and “causes side portions adjacent to each other in a longitudinal axis direction of the core member in the belt-shaped member to engage with each other”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “side portion” in claim 16 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“side”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “holding portion” in claim 17 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“holding” and “generates a frictional force between the side portions”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A “clearance portion” in claim 17 which meets prong (A) because “portion” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “portion”) is modified by functional language (“clearance”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

For further examination, the “engagement portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details. 
For further examination, the “side portions” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “holding portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details. 
For further examination, the “clearance portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “first fixing portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “second fixing portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “third fixing portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “fixing portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “second fixing portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “third fixing portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “engagement portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “side portions” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “holding portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “clearance portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “first fixing portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “second fixing portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “engagement portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “side portions” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “holding portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
For further examination, the “clearance portion” will be interpreted as any element capable of performing the claimed function. See 112(a) and 112(b) rejections for details.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the “engagement portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the engagement portion as engagement portion 133, however, this is not a defined structure. For further examination purposes, the “engagement portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what 
Regarding claim 1, the “side portions” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the side portions as side portions 131a and 131b, however, these are not defined structures. For further examination purposes, the “side portions” are interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 1.
Regarding claim 2, the “holding portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the holding portion as holding portion 135, however, this is not a defined structure. For further examination purposes, the “holding portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 2.
Regarding claim 2, the “clearance portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the clearance portion as clearance portions 136a, 136b, or 136c, however, this is not a defined structure. For further examination purposes, the “clearance portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand 
Regarding claim 6, the written description does not describe the coil being located closer to a proximal side than the tubular body (see 112(b) rejection for interpretation of the claim language). If the proximal side is interpreted to be the portion of Fig. 1 on the right side, and the coil 150 is inside the tubular body 120, then the coil cannot be located closer to a proximal side than the tubular body in both meanings of the limitation. The coil 150 is closer to the tubular body 120 than it is to the right hand side of the device. The coil 150 is also further from the right hand side of the device than the tubular body 120 is, as the tubular body 120 surrounds coil 150 and the rightmost portion of the tubular body would be closer to the right hand side than the rightmost portion of the coil would be.
Regarding claim 7, the written description does not describe a fixing portion being fixed to the core member, a distal end of the coil, and a proximal end of the tubular body (emphasis added). Intermediate side fixing portion 165 is fixed to the core member, a distal end of the coil, and a middle portion of the tubular body, but not a proximal end of the tubular body. A proximal end would mean one of the two ends of the tubular body, not a middle portion of it.
Regarding claim 7, the “first fixing portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the first fixing portion as intermediate side fixing portion 165, however, this is not a defined structure. For further examination purposes, the “first fixing portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 7.

Regarding claim 7, the “third fixing portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the third fixing portion as proximal side fixing portion 163, however, this is not a defined structure. For further examination purposes, the “third fixing portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 7.
Regarding claim 8, the “fixing portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the fixing portion as intermediate side fixing portion 165, however, this is not a defined structure. For further examination purposes, the “fixing portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform 
Regarding claim 8, the written description does not describe a fixing portion being fixed to the core member, a distal end of the coil, and a proximal end of the tubular body (emphasis added). Intermediate side fixing portion 165 is fixed to the core member, a distal end of the coil, and a middle portion of the tubular body, but not a proximal end of the tubular body. A proximal end would mean one of the two ends of the tubular body, not a middle portion of it.
Regarding claim 9, the “second fixing portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the second fixing portion as distal side fixing portion 161, however, this is not a defined structure. For further examination purposes, the “second fixing portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 9.
Regarding claim 9, the “third fixing portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the third fixing portion as proximal side fixing portion 163, however, this is not a defined structure. For further examination purposes, the “third fixing portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 9.

Regarding claim 10, the “side portions” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the side portions as side portions 131a and 131b, however, these are not defined structures. For further examination purposes, the “side portions” are interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 10.
Regarding claim 11, the “holding portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the holding portion as holding portion 135, however, this is not a defined structure. For further examination purposes, the “holding portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 11.

Regarding claim 15, the “first fixing portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the first fixing portion as intermediate side fixing portion 165, however, this is not a defined structure. For further examination purposes, the “first fixing portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 15.
Regarding claim 15, the “second fixing portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the second fixing portion as distal side fixing portion 161, however, this is not a defined structure. For further examination purposes, the “second fixing portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification 
Regarding claim 16, the “engagement portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the engagement portion as engagement portion 133, however, this is not a defined structure. For further examination purposes, the “engagement portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 16.
Regarding claim 16, the “side portions” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the side portions as side portions 131a and 131b, however, these are not defined structures. For further examination purposes, the “side portions” are interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 16.
Regarding claim 17, the “holding portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the holding portion as holding portion 135, however, this is not a defined structure. For further examination purposes, the “holding portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the 
Regarding claim 17, the “clearance portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. The specification defines the clearance portion as clearance portions 136a, 136b, or 136c, however, this is not a defined structure. For further examination purposes, the “clearance portion” is interpreted as any element capable of performing the claimed function. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 17.
Claims 4, 5, 13, 14, 19, and 20 are rejected by virtue of their dependence on rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. 
Regarding claim 1, claim limitation “engagement portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the engagement portion as engagement portion 133, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 1, claim limitation “side portions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the side portions as side portions 131a and 131b, however, these are not defined structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For claim 2, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Regarding claim 2, claim limitation “holding portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the holding portion as holding portion 135, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 2, claim limitation “clearance portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the clearance portion as clearance portions 136a, 136b, or 136c, however, this is not a defined structure. These elements are simply empty space and are not physical components of the invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For claim 5, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. 

Regarding claim 6, the term “a proximal side” has no inherent structural meaning, as it is unclear what element it refers to the proximal side of. For further examination, it will be interpreted as meaning a proximal side of a core member.
Additionally regarding claim 6, the limitation “wherein the coil is located closer to a proximal side than the tubular body” is unclear because it can be interpreted in two different ways: A) the coil is closer to the proximal side than it is to the tubular body, or B) the coil is closer to the proximal side than the tubular body is to the side.

Regarding claim 7, the claim recites the limitation “the coil” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as being dependent on claim 6.
Regarding claim 7, claim limitation “first fixing portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the first fixing portion as intermediate side fixing portion 165, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 7, claim limitation “second fixing portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the second fixing portion as distal side fixing portion 161, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 7, claim limitation “third fixing portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the third fixing portion as proximal side fixing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Regarding claim 9, claim limitation “second fixing portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the second fixing portion as distal side fixing portion 161, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 9, claim limitation “third fixing portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the third fixing portion as proximal side fixing portion 163, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For claim 10, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Regarding claim 10, claim limitation “engagement portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the engagement portion as engagement portion 133, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 10, claim limitation “side portions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the side portions as side portions 131a and 131b, however, these are not defined structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For claim 11, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. 
Regarding claim 11, claim limitation “holding portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the holding portion as holding portion 135, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 11, claim limitation “clearance portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the clearance portion as clearance portions 136a, 136b, or 136c, however, this is not a defined structure. These elements are simply empty space and are not physical components of the invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For claim 14, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.

Regarding claim 15, claim limitation “first fixing portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the first fixing portion as intermediate side fixing portion 165, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 15, claim limitation “second fixing portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the second fixing portion as distal side fixing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Regarding claim 16, claim limitation “engagement portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the engagement portion as engagement portion 133, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 16, claim limitation “side portions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the side portions as side portions 131a and 131b, however, these are not defined structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For claim 17, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “has” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Regarding claim 17, claim limitation “holding portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the holding portion as holding portion 135, however, this is not a defined structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 17, claim limitation “clearance portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification defines the clearance portion as clearance portions 136a, 136b, or 136c, however, this is not a defined structure. These elements are simply empty space and are not physical components of the invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For claim 20, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. 

Claims 4, 5, 13, 14, 19, and 20 are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,955,384 A, hereinafter Taylor, in view of US 2004/0082881 A1, hereinafter Grewe.
Regarding claim 1, Taylor teaches a guide wire (Fig. 6, movable guidewire 40) comprising: an elongated core member (thin core 41); and a tubular body (flexible link portion 53) located so as to cover a periphery of a distal portion of the core member (see Fig. 6), and has an engagement portion (arms 32) which causes side portions (inwardly folded sections 34 and base 31) adjacent to each other in a longitudinal axis direction of the core member in the tubular body (see Figs. 3-6) to engage with each other (Figs. 3-6 show the interlocking of these elements).
Taylor does not teach wherein the tubular body is formed using a belt-shaped member wound in a spiral shape.
However, Grewe teaches a guide wire (steerable guidewire 12) comprising a tubular body (helical coil 18) located so as to cover a periphery of a distal portion of a core member (see Fig. 1, helical coil 18 covers periphery of distal portion of elongated deflection member 20), wherein the tubular body 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guidewire of Taylor such that the tubular body is formed using a belt-shaped member wound in a spiral shape, as taught by Grewe, in order to have a flexible tubing that has enhanced rotational rigidity (Grewe, para [0009]).
Regarding claim 2, Taylor and Grewe teach the guide wire according to claim 1, wherein the engagement portion includes a holding portion which generates a frictional force between the side portions (Taylor, portion of folded sections 34 and base 31 that directly touch), and the tubular body had a clearance portion disposed adjacent to the holding portion in the longitudinal axis direction (Examiner’s note: clearance portion is being interpreted as a negative space, see 112b and 112f sections. As seen in Fig. 5 of Taylor, there is negative space between folded sections 34 and base 31).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor and Grewe as applied to claim 1 above, and further in view of EP 1938859 B1, hereinafter Aimi.
Regarding claim 4, Taylor and Grewe teach the guide wire according to claim 1, but do not teach a wire rod wound around an outer peripheral side of the belt shaped member.
However, Aimi teaches a wire rod (Fig. 9, first coil 4F) wound around an outer peripheral side of a belt shaped member (second coil 4G).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guidewire of Taylor and Grewe to further comprise a wire rod wound around an outer peripheral side of the belt shaped member, as taught by Aimi, in order to increase rigidity of the guide wire (Aimi, paras [0018-0019]).

s 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor and Grewe as applied to claim 1 above, and further in view of US 5465733, hereinafter Hinohara.
Regarding claim 5, Taylor and Grewe teach the guide wire according to claim 1, but do not teach the distal portion of the core member having a flat plate shape.
However, Hinohara teaches a guide wire wherein a distal portion of a core member has a flat plate shape (Col. 5, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide wire of Taylor and Grewe such that the distal portion of the core has a flat plate shape, as taught by Hinohara, in order to have an extremely flexible distal end on the guide wire to reduce its bending stiffness without reducing its tensile strength (Hinohara, Col. 5, lines 25-29).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor and Grewe as applied to claim 1 above, and further in view of US 8100837 B1, hereinafter Cornish.
Regarding claim 6, Taylor and Grewe teach the guide wire according to claim 1, but do not teach the guide wire further comprising a coil located so as to cover a periphery of the core member, wherein the coil is located closer to a proximal side than the tubular body.
However, Cornish teaches a guide wire (guidewire 20) further comprising: a coil (proximal portion of coil 25, see annotated figure 3 below) located so as to cover a periphery of a core member (covers portion of distal member 22, see annotated Fig. 3), wherein the coil is located closer to a proximal side than a tubular body (tubular body is distal portion of coil 25, see annotated Fig. 3. Examiner’s note: “a proximal side” is undefined in the claim, see 112b rejection, but is interpreted as meaning a proximal side of a core member).

Regarding claim 7, Taylor, Grewe, and Cornish teach the guide wire according to claim 6, further comprising: a first fixing portion fixed to the core member, a proximal end of the tubular body, and a distal end of the coil (Cornish, intermediate location for solder, Col. 3 lines 64-66); a second fixing portion fixed to the core member and a distal end of the tubular body (Taylor, rounded plug 52 or alternatively Cornish, rounded plug 26, Col. 3 line 66 to Col. 4 line 3); and a third fixing portion fixed to the core member and a proximal end of the coil (Taylor, welding, brazing, soldering, or adhesive at location 51, Col. 4 lines 27-29 or alternatively Cornish, proximal location for solder, Col. 3 lines 64-66).

    PNG
    media_image1.png
    369
    885
    media_image1.png
    Greyscale


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,955,384 A, hereinafter Taylor, in view of US 8100837 B1, hereinafter Cornish.

Taylor does not teach the guide wire comprising a coil covering a periphery of a portion of the core member proximal to the distal portion of the core member; and a fixing portion fixed to the core member, a proximal end of the tubular body, and a distal end of the coil.
However, Cornish teaches a guide wire (guidewire 20) comprising: a coil (proximal portion of coil 25, see annotated figure 3 below) covering a periphery of a portion of a core member proximal to a distal portion of the core member (covers portion of distal member 22, see annotated Fig. 3); and a fixing portion fixed to the core member, a proximal end of a tubular body (tubular body is distal portion of coil 25, see annotated Fig. 3), and a distal end of the coil (Cornish, intermediate location for solder, Col. 3 lines 64-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide wire of Taylor such that it comprised a coil covering a periphery of a portion of the core member proximal to the distal portion of the core member; and a fixing portion fixed to the core member, a proximal end of the tubular body, and a distal end of the coil, as taught by Cornish, in order to have a guidewire with sufficient stiffness to exhibit good pushability couple with superelastic properties that maximize flexibility and minimize kinking (Cornish, Col. 1 line 66 to Col. 2 line 3).
Regarding claim 9, Taylor and Cornish teach the guide wire of claim 8, further comprising: a second fixing portion fixed to the core member and a distal end of the tubular body (Taylor, rounded plug 52 or alternatively Cornish, rounded plug 26, Col. 3 line 66 to Col. 4 line 3); and a third fixing portion fixed to the core member and a proximal end of the coil (Taylor, welding, brazing, soldering, or adhesive at location 51, Col. 4 lines 27-29 or alternatively Cornish, proximal location for solder, Col. 3 lines 64-66).

    PNG
    media_image1.png
    369
    885
    media_image1.png
    Greyscale


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Cornish as applied to claim 8 above, and further in view of US 2004/0082881 A1, hereinafter Grewe.
Regarding claim 10, Taylor and Cornish teach the guide wire of claim 8, wherein the tubular body has an engagement portion (Taylor, arms 32) which causes side portions (Taylor, inwardly folded sections 34 and base 31) adjacent to each other in a longitudinal axis direction of the core member in the tubular body (see Figs. 3-6 of Taylor) to engage with each other (Figs. 3-6 of Taylor show the interlocking of these elements).
Taylor in view of Cornish does not teach wherein the tubular body is formed using a belt-shaped member wound in a spiral shape.
However, Grewe teaches a guide wire (steerable guidewire 12) comprising a tubular body (helical coil 18) covering a periphery of a distal portion of a core member (see Fig. 1, helical coil 18 covers periphery of distal portion of elongated deflection member 20), wherein the tubular body is formed using a belt-shaped member would in a spiral shape (paras [0009] and [0018], helical coil is formed from an elongated member wound to interlock with itself).

Regarding claim 11, Taylor, Cornish, and Grewe teach the guide wire according to claim 10, wherein the engagement portion includes a holding portion which generates a frictional force between the side portions (Taylor, portion of folded sections 34 and base 31 that directly touch), and the tubular body has a clearance portion disposed adjacent to the holding portion in the longitudinal axis direction (Examiner’s note: clearance portion is being interpreted as a negative space, see 112b and 112f sections. As seen in Fig. 5 of Taylor, there is negative space between folded sections 34 and base 31).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Cornish, and Grewe as applied to claim 10 above, and further in view of EP 1938859 B1, hereinafter Aimi.
Regarding claim 13, Taylor, Cornish, and Grewe teach the guide wire according to claim 10, but do not teach a wire rod wound around an outer peripheral side of the belt shaped member.
However, Aimi teaches a wire rod (Fig. 9, first coil 4F) wound around an outer peripheral side of a belt shaped member (second coil 4G).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guidewire of Taylor, Cornish, and Grewe to further comprise a wire rod wound around an outer peripheral side of the belt shaped member, as taught by Aimi, in order to increase rigidity of the guide wire (Aimi, paras [0018-0019]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Cornish, and Grewe as applied to claim 10 above, and further in view of US 5465733, hereinafter Hinohara.

However, Hinohara teaches a guide wire wherein a distal portion of a core member has a flat plate shape (Col. 5, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide wire of Taylor, Cornish, and Grewe such that the distal portion of the core has a flat plate shape, as taught by Hinohara, in order to have an extremely flexible distal end on the guide wire to reduce its bending stiffness without reducing its tensile strength (Hinohara, Col. 5, lines 25-29).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,955,384 A, hereinafter Taylor, in view of US 8100837 B1, hereinafter Cornish.
Regarding claim 15, Taylor teaches a guide wire (Fig. 6, movable guidewire 40) comprising: an elongated core member (thin core 41); a tubular body (flexible link portion 53) covering a periphery of a distal portion of the core member (see Fig. 6); a first fixing portion fixed to the core member and a distal end of the tubular body (Taylor, rounded plug 52); and a second fixing portion fixed to the core member (Taylor, welding, brazing, soldering, or adhesive at location 51, Col. 4 lines 27-29).
Taylor does not teach the guide wire comprising a coil covering a periphery of a portion of the core member proximal to the distal portion of the core member; and the second fixing portion being fixed to the core member and a proximal end of the coil.
However, Cornish teaches a guide wire (guidewire 20) comprising: a coil (proximal portion of coil 25, see annotated figure 3 below) covering a periphery of a portion of a core member proximal to a distal portion of the core member (covers portion of distal member 22, see annotated Fig. 3); a first fixing portion fixed to the core member and a distal end of the tubular body (rounded plug 26, Col. 3 line 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide wire of Taylor such that it comprised a coil covering a periphery of a portion of the core member proximal to the distal portion of the core member; and a second fixing portion fixed to the core member and a proximal end of the coil, as taught by Cornish, in order to have a guidewire with sufficient stiffness to exhibit good pushability couple with superelastic properties that maximize flexibility and minimize kinking (Cornish, Col. 1 line 66 to Col. 2 line 3).

    PNG
    media_image1.png
    369
    885
    media_image1.png
    Greyscale


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor and Cornish as applied to claim 15 above, and further in view of US 2004/0082881 A1, hereinafter Grewe.
Regarding claim 16, Taylor and Cornish teach the guide wire of claim 15, wherein the tubular body has an engagement portion (Taylor, arms 32) which causes side portions (Taylor, inwardly folded sections 34 and base 31) adjacent to each other in a longitudinal axis direction of the core member in the tubular body (see Figs. 3-6 of Taylor) to engage with each other (Figs. 3-6 of Taylor show the interlocking of these elements).

However, Grewe teaches a guide wire (steerable guidewire 12) comprising a tubular body (helical coil 18) covering a periphery of a distal portion of a core member (see Fig. 1, helical coil 18 covers periphery of distal portion of elongated deflection member 20), wherein the tubular body is formed using a belt-shaped member would in a spiral shape (paras [0009] and [0018], helical coil is formed from an elongated member wound to interlock with itself).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guidewire of Taylor and Cornish such that the tubular body is formed using a belt-shaped member wound in a spiral shape, as taught by Grewe, in order to have a flexible tubing that has enhanced rotational rigidity (Grewe, para [0009]).
Regarding claim 17, Taylor, Cornish, and Grewe teach the guide wire according to claim 16, wherein the engagement portion includes a holding portion which generates a frictional force between the side portions (Taylor, portion of folded sections 34 and base 31 that directly touch), and the tubular body has a clearance portion disposed adjacent to the holding portion in the longitudinal axis direction (Examiner’s note: clearance portion is being interpreted as a negative space, see 112b and 112f sections. As seen in Fig. 5 of Taylor, there is negative space between folded sections 34 and base 31).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Cornish, and Grewe as applied to claim 16 above, and further in view of EP 1938859 B1, hereinafter Aimi.
Regarding claim 19, Taylor, Cornish, and Grewe teach the guide wire according to claim 16, but do not teach a wire rod wound around an outer peripheral side of the belt shaped member.
However, Aimi teaches a wire rod (Fig. 9, first coil 4F) wound around an outer peripheral side of a belt shaped member (second coil 4G).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Cornish, and Grewe as applied to claim 16 above, and further in view of US 5465733, hereinafter Hinohara.
Regarding claim 20, Taylor, Cornish, and Grewe teach the guide wire according to claim 16, but do not teach the distal portion of the core member having a flat plate shape.
However, Hinohara teaches a guide wire wherein a distal portion of a core member has a flat plate shape (Col. 5, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide wire of Taylor, Cornish, and Grewe such that the distal portion of the core has a flat plate shape, as taught by Hinohara, in order to have an extremely flexible distal end on the guide wire to reduce its bending stiffness without reducing its tensile strength (Hinohara, Col. 5, lines 25-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791